DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter:[claim 20]
Claim(s) 20 is/are directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim(s) thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0316760 A1) in view of Official Notice.[claim 1]
Regarding claim 1, Wang discloses a display apparatus (Figures 1 and 2) comprising: an electric paper display unit on which identification information regarding the apparatus is displayed (Figures 1 and 2, Item 13; Paragraph 0033); and a control unit that controls display of the identification information in accordance with a predetermined operation (Figure 2, Item 14), wherein the identification information displayed on the display unit is kept displayed, irrespective of power supply to the display unit (Figures 3-4, identification information 131; Paragraph 0047).  Wang further discloses that the display apparatus may be a smartphone or tablet computer (Paragraph 0031) but does not explicitly disclose the inclusion of a camera.
[claim 2]
Regarding claim 2, Wang discloses an apparatus wherein the control unit displays the identification information on the electric paper display unit in response to, as the predetermined operation, an input of the identification information or designation information corresponding to the identification information via a communication unit from an external apparatus that communicates with the camera apparatus (Paragraph 0039; displaying input information would be done “in response to” an input operation as claimed).[claim 3]
Regarding claim 3, Wang discloses an apparatus wherein the control unit displays the identification information on the electric paper display unit in response to, as the predetermined operation, an input of the identification information or designation information corresponding to the identification information from an external memory attached to the camera apparatus (Paragraph 0039; displaying input information would be done “in response to” an input operation as claimed).[claim 4]
[claim 5]
Regarding claim 5, Wang discloses an apparatus wherein the control unit displays, on the electric paper display unit, synthesized information including the identification information and additional information (Figure 4, Items 131 and 132 are synthesized together and displayed).[claim 6]
Regarding claim 6, Wang discloses an apparatus wherein the control unit generates the synthesized information by acquiring the additional information from an inner memory of the camera apparatus, and synthesizing the additional information and the identification information (Figure 4, Items 131 and 132; Paragraph 0037; note that the position information is stored in a memory prior to synthesizing and display).[claim 12]
Regarding claim 12, see the rejection of claim 1 above.[claim 13]
Regarding claim 13, see the rejection of claims 2-4 above.[claim 14]
Regarding claim 14, see the rejection of claim 5 above.[claim 15]
Regarding claim 15, Wang in view of Official Notice discloses the claimed invention except for an electronic paper display which is attachable to or detachable from the camera apparatus.  It would have [claim 18]
Claim 18 is a method claim corresponding to apparatus claim 1.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claim 1.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0316760 A1) in view of Official Notice in view of Halterman et al. (US 2017/0206047 A1).[claim 7]
Regarding claim 7, Wang in view of Official Notice does not explicitly disclose an apparatus wherein the additional information includes at least any one of a name of a company or a user using the camera apparatus, an IP address unique to the camera apparatus, a process that is executable in the camera apparatus, or software information in the camera apparatus.
Halterman discloses a similar system which utilizes e-ink displays to provide labeling information for an electronic device (Figures 1 and 7).  Halterman further discloses information such as a device name, network IP address and status information may be displayed on the label as well as firmware revisions or other upgradable revision information (Figure 6; Paragraphs 0054-0056).  By providing such information, the user could be quickly informed of status, software or IP information of the device.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide additional [claim 8]
Regarding claim 8, see the rejection of claim 7 above.  Further note that Halterman discloses providing language localization of the displayed information (e.g. Paragraph 0011).  By including such localization, the information form (i.e. language) could be updated to meet a user’s local language.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide language localization as taught by Halterman in the device of Wang in view of Official Notice so that the displayed information may be done in a desired form.  Note that at least some “predetermined condition” must be set by which is a language is selected for display.  
Official Notice is further taken that it is well known in the art to allow a user to select a desired localization language in accordance with a user operation.  By doing so, the user may change their desired language to ensure that the displayed information is in a proper language for the current use case.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to allow a user to change the language to a new language (i.e. switching to a new form for display) to allow a user to change between languages as desired.

Subject Matter Not Taught by the Prior Art
Claim 19 is allowed.
s 9-11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 contains subject matter not taught by the prior art, but cannot be considered allowable due to the 35 USC 101 rejection above.[claims 9-11, 16, 17, 19 and 20]
Regarding claims 9-11, 16, 17, 19 and 20, the prior art does not teach or reasonably suggest a system or method wherein an electronic paper module includes a secure memory storing a key for allowance/permission or authentication of functions in the camera apparatus as specifically claimed.
Robins et al. (US 2003/0163716 A1) teaches a camera system which includes a security key which is attached to the camera to enable the camera and removed to disable the camera (e.g. Figures 1-3).  However, one of ordinary skill in the art would not be motivated to combine such a key with the display of Wang since the display is designed to provide a finder of the device with information to return the device to the owner while the key of Robins is designed to be kept by the owner to ensure that the camera is not useable by a thief.  Due to the differing uses, it would not make sense for the owner to keep the identification display separate from the camera since it would not be useful in aiding return of the camera.  Likewise, it would not make sense to keep the key with the camera since it would allow a person who is not the owner to use the camera without the owner’s permission.
Ohmura et al. (US 2003/0215220 A1) teaches a camera system which reads a user profile from a memory card to correct the image (e.g. Abstract).  Saga (US 2006/0039688 A1) teaches a memory card which includes a display unit and is usable with a digital camera (Figure 2).  While the combined system of Ohmura in view of Saga would teach a memory card storing a user profile and including a display unit, the combined system does not teach a secure memory or an option key including data necessary to allow/permit functions as claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.